UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4449



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SILAS THOMAS KING,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Lacy H. Thornburg,
District Judge. (3:01-cr-00210-3; 3:01-cr-00211-1)


Submitted:   May 11, 2007                 Decided:   January 30, 2008


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North Carolina,
for Appellant. Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina, Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Silas Thomas King appeals his 1145-month prison sentence

imposed upon remand for resentencing pursuant to United States v.

Booker,   543    U.S.    220    (2005).        We    previously     affirmed    King’s

convictions for several bank robberies and related crimes. See

United    States    v.    King,     161    F.       App’x   296   (4th   Cir.    2006)

(unpublished) (affirming convictions and remanding for resentencing

in light of Booker).           We now affirm his sentence.

            Counsel for King has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he states there are no

meritorious issues for appeal but presents for our review the issue

whether the district court erred in not grouping, pursuant to U.S.

Sentencing      Guidelines      Manual     §   3D1.2(b),     bank   robbery     counts

against the same victim.          King reiterates this claim in his pro se

supplemental brief.        We have reviewed the record and conclude the

district court did not err because grouping was inappropriate in

King’s case.       See U.S.S.G. § 3D1.2, comment. (n.4).                 We further

conclude King’s sentence, which was imposed in accordance with a

properly-calculated guidelines range and 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2006), is reasonable.

             King raises several additional issues in his supplemental

brief.    To the extent he raises issues concerning his conviction,

we conclude consideration of them is precluded by the mandate rule,

which “forecloses relitigation of issues expressly or impliedly


                                          - 2 -
decided by the appellate court,” as well as “issues decided by the

district court but foregone on appeal.”                United States v. Bell, 5

F.3d 64, 66 (4th Cir. 1993).

             King also raises a claim of ineffective assistance of

counsel.      Unless it conclusively appears from the face of the

record that counsel was ineffective--and it does not here--claims

of   ineffective        assistance     of    counsel   must      be    brought    in    a

collateral proceeding under 28 U.S.C. § 2255 (2000).                             United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).

             Finally, in light of United States v. Muhammad, 478 F.3d

247 (4th Cir. 2007) (holding district court commits plain error if

it   does    not   afford      defendant        opportunity       to    allocute       at

resentencing hearing after Booker), we directed the parties to

submit      supplemental      briefs        addressing     whether       King     could

demonstrate prejudice resulting from the district court’s decision

not to permit him to allocute at resentencing.                   No per se rule of

reversal results from failing to allow the defendant to allocute,

see Muhammad, 478 F.3d at 249, and we will not vacate a sentence

based solely upon the Government’s concession of error. See United

States v. Rodriguez, 433 F.3d 411, 414-15 n.6 (4th Cir. 2006).

             For   us    to   notice    the    plain     error    conceded      by   the

Government, King must demonstrate “the possibility remains that an

exercise of the right of allocution could have led to a sentence

less than that received.”              Muhammad, 478 F.3d at 249 (quoting


                                        - 3 -
United States v. Cole, 27 F.3d 996, 999 (4th Cir. 1994).                  After

careful    review    of   the   relevant       materials   before   the   court,

including the transcript of the resentencing hearing, we conclude

King fails to meet this standard.

            At resentencing, the district court struck all but one

sentencing enhancement, thereby reducing King’s sentence from a

total of 1320 months’ imprisonment to a total of 1145 months’

imprisonment.       Because a sentence of this magnitude is tantamount

to a life sentence, any further sentencing reduction would have to

be extraordinarily generous to provide the possibility that King

could outlive it.         Militating against the possibility that the

district court would grant such a reduction if we remanded to

accord King the right to allocute is the court’s observation at

resentencing that King’s offenses were “about as inhumane and

cruel, other than the actual taking of a human life, in the way

these robberies were perpetrated, and there were a number of them.”

Further, in a pro se brief filed in this court, King continues to

proclaim   his    innocence.      We    find    no   possibility    remains   the

district court would have imposed meaningful additional sentence

reductions without King acknowledging and expressing regret for his

wrongdoing.      Accordingly, under the particular facts presented, we

conclude King fails to demonstrate prejudice from the district

court’s plain error at resentencing.




                                       - 4 -
          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm King’s convictions and sentence.       This court

requires that counsel inform King, in writing, of the right to

petition the Supreme Court of the United States for further review.

If King requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on King.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -